Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2001

Bohler Uddeholm Amer v. Ellwood Grp Inc
Precedential or Non-Precedential:

Docket 99-3773




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Bohler Uddeholm Amer v. Ellwood Grp Inc" (2001). 2001 Decisions. Paper 121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    UNREPORTED

                  IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                           No. 99-3773
                          ______________

     BOHLER-UDDEHOLM AMERICA, INC., a Delaware Corporation;
       BOHLER-UDDEHOLM COPORATION, a New York Corporation

                               v.

        ELLWOOD GROUP, INC., a Pennsylvania Corporation;
 ELLWOOD QUALITY STEELS COMPANY, a Pennsylvania business trust;
  ELLWOOD SPECIALTY STEEL COMPANY, a Pennsylvania corporation
              DAVID E. BARENSFELD, an individual;

                               v.

      BOHLER-UDDEHOLM COPORATION, a New York corporation;
            UDDEHOLM LIMITED, a Canadian corporation

        Ellwood Group, Inc.; Ellwood Quality Steels Co.;
         Ellwood Specialty Steel Co.; David Barensfeld;
                Bjorn E. Gabrielsson, Appellants
             _______________________________________

         On Appeal From the United States District Court
             For the Western District of Pennsylvania
           (D.C. Civ. Nos. 91-cv-00706 and 96-cv-00734)
           District Judge: Honorable Robert J. Cindrich
            _________________________________________

                      Argued: July 19, 2000

        Before: BECKER, Chief Judge, SLOVITER and NYGAARD,
                         Circuit Judges.

                     ________________________

                      ORDER AMENDING OPINION
                    _________________________


     The slip opinion filed on April 11, 2001 in the above case is hereby
amended as
follows:
     1. On page 10, line8, the word "misrepresentation" should be
replaced with
"misappropriation."
                              BY THE COURT:

                              /s/Edward R. Becker
                      Chief Judge

DATED: June 4, 2001